Electronically Filed
                                                      Supreme Court
                                                      SCPR-15-0000962
                                                      15-JAN-2016
                                                      03:36 PM



                          SCPR-15-0000962

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             IN RE LIZANNE T. PASQUARETTE, Petitioner.


                        ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of Petitioner Lizanne T.

Pasquarette’s petition to resign and surrender her license to

practice law in the State of Hawai#i, filed pursuant to Rule 1.10

of the Rules of the Supreme Court of the State of Hawai#i (RSCH),

and of the affidavits and exhibits in support thereof,

           IT IS HEREBY ORDERED that the petition is granted, nunc

pro tunc to December 31, 2015.

           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rules 2.16(a), (b), (d), and (g).

           IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Lizanne T. Pasquarette, attorney number 10291,
from the roll of attorneys of the State of Hawai#i, effective

with the filing of this order.

          DATED:   Honolulu, Hawai#i, January 15, 2016.

                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Richard W. Pollack
                                     /s/ Michael D. Wilson




                                 2